t c memo united_states tax_court gerald nelson petitioner v commissioner of internal revenue respondent docket no filed date gerald nelson pro_se brian e peterson and monica e koch for respondent memorandum findings_of_fact and opinion lauber judge with respect to petitioner’s federal_income_tax for the internal_revenue_service irs or respondent determined a deficiency of dollar_figure the questions for decision are whether petitioner received but failed to 1all statutory references are to the internal_revenue_code in effect for the continued report unemployment_compensation of dollar_figure and wages of dollar_figure for that year concluding that he did we will sustain the deficiency that respondent has determined findings_of_fact petitioner resided in new york when he timely petitioned this court from through date petitioner was employed as a van driver by mv trans- portation co mv his job was transporting elderly and disabled people around the five boroughs of new york city in date mv terminated petitioner’s employment for alleged involve- ment in a vehicle accident thereafter petitioner obtained short-term employment with empire films services empire for which he received wages of dollar_figure the irs received from empire a form_w-2 wage and tax statement reporting that it had paid petitioner during wages in that amount from which it had withheld federal_income_tax of dollar_figure he applied for and received during from the new york state department of labor nydol unemployment_compensation of dollar_figure nydol reported that payment to petitioner and to the irs on a form 1099-g certain government payments continued year at issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar believing that petitioner’s employment had been wrongfully terminated his labor_union initiated an arbitration proceeding in date the arbitrator ruled that mv had improperly terminated petitioner’s employment ordered that he be reinstated and retained jurisdiction to decide any disputes concerning back pay in date the arbitrator issued a supplemental opinion to clarify how back pay may be calculated the arbitrator explained that back pay is a term of art and means the amount the employee would have earned had he not been dis- charged less what the employee did earn during the period of the outage thus where an employee receives income from any source that is in any way re- lated to the loss of employment that amount constitutes a deduction in the calculation of a make whole remedy pursuant to the arbitrator’s ruling petitioner’s labor_union and mv in sep- tember executed a backpay agreement requiring mv to pay petitioner gross back pay for weeks or dollar_figure less dollar_figure that petitioner received from new york state in unemployment benefits the agreement further provided that in the event petitioner is required by new york state to re- 2the record does not explain the difference between the dollar_figure of unem- ployment benefits that nydol reported having paid petitioner and the dollar_figure fig- ure the parties adopted in the backpay agreement petitioner evidently received additional unemployment checks after that agreement was finalized pay any amount of unemployment_compensation because of his reinstatement mv shall reimburse him for such amounts as he may be required to repay petitioner admitted at trial that nydol did not require him to repay any of the unemployment_compensation he had received the backpay agreement provided that mv would pay petitioner dollar_figure less applicable taxes and other payroll deductions in full settlement of his arbi- tration case that sum represented the difference between the gross backpay dollar_figure and the unemployment_compensation he had received to date dollar_figure on date mv issued petitioner a check for dollar_figure minus applicable taxes and payroll deductions petitioner filed for a delinquent federal_income_tax return on form 1040ez income_tax return for single and joint filers with no dependents the irs selected his return for examination after receiving third-party information re- ports showing income he had failed to report on date the irs is- sued him a timely notice_of_deficiency reflecting the unreported income and he timely petitioned this court for redetermination opinion the irs’ determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving them erroneous rule a 290_us_111 petitioner does not contend that the burden_of_proof shifts to respondent under sec_7491 as to any issue of fact absent stipulation to the contrary appeal of this case would lie to the u s court_of_appeals for the second circuit see sec_7482 that court has held that in order for the presumption of correctness to apply in unreported in- come cases the commissioner must establish some evidentiary foundation linking the taxpayer to the income-producing activity see eg 649_f2d_152 2d cir aff’g in part rev’g in part and remanding 74_tc_260 once the commissioner has produced evidence linking the tax- payer to an income-producing activity the burden_of_proof shifts to the taxpayer to prove by a preponderance_of_the_evidence that the commissioner’s determinations are arbitrary or erroneous 293_us_507 tokar- ski v commissioner 87_tc_74 gross_income means all income from whatever source derived including unemployment_compensation sec_61 sec_85 for the irs received from empire a form_w-2 reporting that it had paid petitioner during wages of dollar_figure respondent also introduced two relevant documents that confirm this information a copy of the notice_of_deficiency issued to petitioner for and petitioner’s wage and income transcript for we find that these documents sufficiently connect petitioner to an income-producing activity see eg banister v commissioner tcmemo_2008_201 holding that a notice_of_deficiency indicating third-party payers paid the taxpayer specific amounts in question satisfied the minimal evidentiary bur418_fedappx_637 9th cir at trial petitioner did not deny receiving wages of dollar_figure but asserted re- ferring to empire that he did not know who these guys are we did not find pe- titioner’s testimony credible we conclude that he has failed to carry his burden of proving respondent’s determination erroneous and hence that he received during unreported taxable wages of dollar_figure for the irs received from nydol a form 1099-g reporting that it had paid petitioner unemployment_compensation of dollar_figure from which it had sec_6201 provides that if a taxpayer asserts a reasonable dispute with respect to any item_of_income reported on an information_return and the taxpayer has fully cooperated with the secretary the irs may not rely solely on the information_return to satisfy its burden of production petitioner has not al- leged a reasonable dispute concerning the form_w-2 and he wholly failed to cooperate with irs representatives during the examination and trial preparation see parker v commissioner tcmemo_2012_66 103_tcm_1321 finding sec_6201 inapplicable where the taxpayer did not bring any fact- ual dispute over any item_of_income to the irs’ attention within a reasonable_time but instead raised frivolous arguments withheld federal_income_tax of dollar_figure petitioner does not dispute having applied for and received unemployment_compensation and the parties to the backpay agreement explicitly acknowledged that he had done so rather he argues that he should not have to pay tax on this income because mv took it away by offsetting it against his gross backpay petitioner is mistaken the arbitrator specifically ruled that any income pe- titioner received that is in any way related to the loss of employment consti- tutes a deduction in the calculation of a make whole remedy this offset is ne- cessary to prevent the windfall that would result if petitioner were to receive full- time gross pay for the 21-week period plus unemployment_compensation that he would not have received if had been employed full time the backpay agreement accordingly provided that the amount due to peti- tioner was gross backpay for the 21-week period less dollar_figure that he received from new york state in unemployment benefits in effect the unem- ployment benefits petitioner received replaced a portion of the larger backpay award that he would otherwise have received instead of receiving a taxable back- pay award of dollar_figure he received two income streams totaling dollar_figure both income streams were taxable we accordingly sustain respondent’s determination that petitioner received taxable unemployment_compensation of dollar_figure in in the notice_of_deficiency the irs gave petitioner credit for the dollar_figure and dollar_figure of federal_income_tax that empire and nydol had withheld the sum of those amounts is dollar_figure the amount ultimately in dispute in this case is thus only dollar_figure the deficiency of dollar_figure less withholding credits of dollar_figure to reflect the foregoing decision will be entered for respondent
